DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  No adequate support found for the amended limitation “the first set of cavities includes a mesh material to support the shell in place so that the shell can apply repositioning forces on the one or more teeth for repositioning” as set forth in claims 1 and 8. The specification lacks support of the first cavities’ mesh material is responsible for allowing first and/or second set of cavities to exert forces on teeth for repositioning. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, the amended limitations in lines 2-5 is not clearly understood by the Examiner. The claims recites “a first set of cavities configured to fit over one or more anchoring teeth.” It is not clear how a set of cavities is configured to fit over one tooth. 
Regarding the limitation “the first set of cavities includes a mesh material to support the shell in place so that the shell can apply repositioning forces on the one or more teeth for repositioning,” it is not clear if the mesh is responsible for allowing the device to exert repositioning forces on teeth. Is the mesh present on both first and second set of teeth or just on the first set? 
As best understood, the claims are treated as the appliance having mesh on the entire device or on first set of cavities and the device is repositioning teeth. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-7, 8, 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kesling (5,415,542).
Kesling discloses a removable mesh dental positioning appliance (figures 1-8) comprising: a shell (e.g. 10) having a first set of cavities (e.g. 24, 25, 26) configured to fit over one or more anchoring teeth (fig. 1-3) and a second set of cavities configured to fit over one or more teeth for repositioning (e.g. 21, 22, 23), wherein the first set of cavities includes a mesh material (e.g. 50; figures 6, 9) capable to support the shell in place so that the shell can apply repositioning forces on the one or more teeth for repositioning, wherein the first set of cavities are is shaped to conform to an occlusal, buccal and lingual surface of one or more anchoring teeth (e.g. fig. 5-6 shows the shell conforming to teeth); wherein the mesh material includes one or more portions oriented in a first direction and one or more portions oriented in a second direction (see fig. 9), wherein the one or more portions oriented in the first direction and the one or more portions oriented in the second direction cross one another (fig. 9); at least a portion of the mesh material is coated (e.g. embedded thus coated with shell’s material); the mesh material is formed capable to provide a resilient functionality (col. 3, line 56+) sufficient to move the one or more teeth for repositioning at least one tooth; the one or more teeth for repositioning are to be moved during a treatment period via the removable mesh dental positioning appliance (e.g. shell is an aligner); the one or more anchoring teeth are to be stabilized during a treatment period via the removable mesh dental positioning appliance (e.g. the shell is a retainer); a metallic material of the appliance is configured to be placed between two adjacent teeth to provide an anchoring force or movement force to one or both of the two adjacent teeth (fig. 3, 6)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kesling as applied to claim 1 above, and further in view of Chishti et al. (6,183,248).
Kesling discloses the invention substantially as claimed except for the mesh is a shape memory material (nitinol includes nickel); however, Chishti teaches a dental aligner including a mesh that is shape memory material (col. 7 lines 65 thru col. 8, line 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kesling by providing the shape memory mesh/clasp as taught by Chishti in order to allow the appliance to change its geometry to reduce hold on the teeth. 
Claims 5, 10, 11, 21, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kesling as applied to claim 1/8 above, and further in view of Devanathan (2003/0064343).
Kesling discloses the invention substantially as claimed but silent about the mesh being woven or constructed/frictionally held together or made from various materials: metal and composite fibers; however, woven/constructed mesh are known in the art as they are easy to construct and cheaper to produce. Devanathan evidences woven mesh ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the mesh of Kesling by providing woven or constructed mesh as evidenced by Devanathan  for easy and economical manufacturing  of the mesh.
Allowable Subject Matter
Claims 22-23, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772